Order affirmed, without costs. Matter considered on the merits. The stipulation extending the time to answer is construed as extending the time not only to answer but also to move or otherwise plead. Respondents state their position to be that there is only one cause of action, and that paragraphs 8 and 9 of the complaint are pleaded as special damages to the riparian owner. The paragraphs mentioned seem to apply to a separate parcel of land. Irrespective of the seeming inadmissibility of evidence thereunder that question is, in the first instance, to be passed upon by the trial court. Hill, P. J., Rhodes, Crapser and Hefíernan, JJ., concur; Bliss, J., concurs in the result, except as to costs, and votes to award costs to the plaintiffs to abide the event.